Lumpkin, P. J.,
dissenting. I do not think this case is controlled by the decision in the case of Union Fraternal League v. Walton, 109 Ga. 1. There,-the entire cost of maintaining the insurance was borne by the person at whose instance the benefit certificate was issued. Here, Mrs. Brown, who had no insurable interest in Harvey’s life, purchased the certificate and kept it in force at her own expense. If this did not make a wagering contract, pure and simple, and such as our law forbids, I am at a loss to conceive what would. But, even upon the assumption that the two cases are in principle identical, I can not assent to the judgment rendered by the majority. My reasons for taking this position will be gathered from the brief dissenting opinion which I filed in the Walton case.